Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in reply to communication filed on 05/08/2020. 

Cancelled Claims
Claim 1 has been cancelled without prejudice or disclaimer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 USC 103 as being obvious over of US Patent 9,148,414 to Roth et al. (“Roth”) in view of US PBPub 2012/0144014 to Natham et al. (“Natham”).
Regarding claim 1, Roth teaches the invention substantially as claimed. Roth discloses 
a system to manage requests for a service (figs 1-3), comprising: at least one processor (fig. 1); and memory storing instructions that, when executed by the at least one processor (col. 12, lines 56-61, see disclosure of claims 18 and 23), cause the system to: 
provide access to an endpoint interface for a service by a virtual load balancer of a multi-tenant environment (col 3, lines 17-25. Col. 2, lines 3-16); receive a communication to a virtual endpoint for the service from a computing device of a user, the communication including a signature generated using at least one security credential (col 3, lines 26-41; col. 6, lines 26-39); determine whether the signature is a it could also be configured as a virtual load balancer comprised, for example, of an active load balancer and a backup load balancer (see Natham, par.40, emphasis added. As virtualization has become an increasingly important aspect of network technology, various solutions have been proposed to provide virtualized environments that link different servers and/or other devices into unified systems. Such virtualized infrastructures can provide a platform for cloud computing, among other things. Virtual data centers constitute one example of such virtualization technology. They provide the ability to pool computing resources in a dynamic manner with less need for management involvement. One technique that can be used to pool resources is clustering. A cluster can be used to represent multiple service engines, as one logical service entity. For example, a data center might use a plurality of load balancers to assign data traffic from clients across a group of servers. The plurality of load balancers can be represented as a single load balancing cluster visible as such to clients (Natham, par. 2-3, emphasis added). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of Roth using Natham’s virtual load balancer in order to take advantage of “clustering”. This modification would enable Roth’s system to use a plurality of load balancers that are represented as a single load balancing cluster to the clients, or to pool computing resources in a dynamic manner with less need for management involvement (See Natham, par. 2-3).

Regarding claims 3-21, the combination Roth-Natham discloses:
3. (Previously Presented) The system of claim 2, wherein the multi- tenant environment comprises a plurality of resources that are shared among a plurality of customers, wherein the user is associated with a first customer of the plurality of customers, and wherein the instructions, when executed by the at least one processor, further cause the system to: allocate a resource associated with a second customer of the plurality of customers for use by the service (see Roth, abstract; col. 2, lines 6-25).  
4. (Previously Presented) The system of claim 2, wherein the instructions, when executed by the at least one processor, further cause the system to: annotate the communication with authentication and authorization information resulting from determining whether the signature is a valid signature and whether the communication is allowed (Roth, col. 5, lines 49-57).  
5. (Previously Presented) The system of claim 2, wherein the instructions, when executed by the at least one processor, further cause the system to: transmit at least a portion of the communication to a separate authentication and authorization service; receive information about the communication from the separate authentication and authorization service; and determine whether the signature is a valid signature based at least in part on the information about the communication from the separate authentication and authorization service (Roth col. 5, lines lines 25-48; col. 10, lines 17-38).  
6. (Previously Presented) The system of claim 2, wherein the instructions, when executed by the at least one processor, further cause the system to: receive information about the communication from a local cache; and determine whether the signature is a valid signature based at least in part on the information about the communication from the local cache (Roth col 5, lines 49-65, see disclosure of claim 1).  

8. (Previously Presented) The system of claim 2, wherein the instructions, when executed by the at least one processor, further cause the system to:   retrieve the one or more policies associated with the communication based on at least one of a resource associated with the communication, a customer associated with the resource, or a service associated with the communication (Natham, par. 0027,  0028 and 0032).  
9. (Previously Presented) A computer-implemented method, comprising: receiving, by a virtual load balancer of a multi-tenant environment, a communication to a virtual endpoint from a computing device of a user, the communication including a signature generated using at least one security credential; determining, by the virtual load balancer of the multi-tenant environment, whether the signature is a valid signature and whether the communication is allowed according to one or more policies associated with the communication; and forwarding, by the virtual load balancer of the multi-tenant environment, the communication to an endpoint interface for a service when the signature is a valid signature and the communication is determined to be allowed (see Roth, col 3, lines 17-25. Col. 2, lines 3-16; col. 12, lines 56-61, see disclosure of claims 18 and 23; col. 3, lines 42-49; see also see Natham, par.40, par. 2-3). The same motivation and reason to combine used for the rejection of claim 2 is also valid for claim 9. By this rationale, claim 9 is rejected. 
10. (Previously Presented) The computer-implemented method of claim 9, wherein the multi-tenant environment comprises a plurality of resources that are shared among a plurality of customers, wherein the user is associated with a first customer of the plurality of customers, and wherein the computer-implemented method further comprises: allocating a resource associated with a second customer of the plurality of customers for use by the service (see Roth, abstract; col. 2, lines 6-25).  

12. (Previously Presented) The computer-implemented method of claim 9, further comprising: transmitting at least a portion of the communication to a separate authentication and authorization service; receiving information about the communication from the separate authentication and authorization service; and determining whether the signature is a valid signature based at least in part on the information about the communication from the separate authentication and authorization service (Roth col. 5, lines lines 25-48; col. 10, lines 17-38).  
13. (Previously Presented) The computer-implemented method of claim 9, wherein the communication is generated using at least one software development kit associated with at least one public protocol.  
14. (Previously Presented) The computer-implemented method of claim 9, further comprising: retrieving the one or more policies associated with the communication based on at least one of a resource associated with the communication, a customer associated with the resource, or a service associated with the communication (Natham, par. 0027,  0028 and 0032).  
15. (Previously Presented) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computer system, cause the computer system to: provide access to an endpoint interface for a service by a virtual load balancer of a multi-tenant environment; receive a communication to a virtual endpoint for the service from a computing device of a user, the communication including a signature generated using at least one security credential;   determine whether the signature is a valid signature and whether the communication is allowed according to one or more policies associated with the communication; and forward the communication to the endpoint interface for the service when the signature is a valid signature and the 
16. (Previously Presented) The non-transitory computer-readable storage medium of claim 15, wherein the multi-tenant environment comprises a plurality of resources that are shared among a plurality of customers, wherein the user is associated with a first customer of the plurality of customers, and wherein the instructions, when executed, further cause the computer system to: allocate a resource associated with a second customer of the plurality of customers for use by the service (Roth, col. 5, lines 49-57).  
17. (Previously Presented) The non-transitory computer-readable storage medium of claim 15, wherein the instructions, when executed, further cause the computer system to: annotate the communication with authentication and authorization information resulting from determining whether the signature is a valid signature and whether the communication is allowed (Roth, col. 5, lines 49-57).   
18. (Previously Presented) The non-transitory computer-readable storage medium of claim 15, wherein the instructions, when executed, further cause the computer system to: transmit at least a portion of the communication to a separate authentication and authorization service; receive information about the communication from the separate authentication and authorization service; and   determine whether the signature is a valid signature based at least in part on the information about the communication from the separate authentication and authorization service (Roth col. 5, lines lines 25-48; col. 10, lines 17-38).  
19. (Previously Presented) The non-transitory computer-readable storage medium of claim 15, wherein the instructions, when executed, further cause the computer system to: receive information about the communication from a local cache; and determine whether the signature is a valid signature based at 
20. (Previously Presented) The non-transitory computer-readable storage medium of claim 15, wherein the communication is generated using at least one software development kit associated with at least one public protocol (Roth col 12, lines 22-33).    
21. (Previously Presented) The non-transitory computer-readable storage medium of claim 15, wherein the instructions when executed further cause the computer system to: retrieve the one or more policies associated with the communication based on at least one of a resource associated with the communication, a customer associated with the resource, or a service associated with the communication (Natham, par. 0027,  0028 and 0032).    

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 23, 2021